DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 8/6/2021, with respect to the rejection of the claims under double patenting have been fully considered and are persuasive in view of the timely filed terminal disclaimer (Applicant’s Arguments and Remarks, pages 8-9).  The previous grounds of rejection have been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 8/6/2021, with respect to the rejection of the claims under 35 USC 103 have been fully considered and are persuasive in view of amendment of the independent claims to incorporate previously objected subject matter (Applicant’s Arguments and Remarks, pages 9-140).  The previous grounds of rejection have been withdrawn. 


Allowable Subject Matter

Claims 25-41 and 43 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466